Citation Nr: 1203313	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-43 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with anxiety disorder, not otherwise specified (NOS), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1952 to June 1955, and with the United States Air Force from February 1961 to February 1978.  His service record shows that he was a pararescue recovery medic who served in combat in the Republic of Vietnam.  His military decorations for valor include the Distinguished Flying Cross with 3rd Oak Leaf Cluster, the Purple Heart Medal, and the Silver Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for an increased rating above 30 percent for PTSD with anxiety disorder NOS.  

In April 2010, the Veteran, accompanied with his representative, appeared at the RO to present oral testimony and submit evidence in support of his appeal at a Board hearing before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's consideration.

During the course of the appeal, the Board granted a 50 percent evaluation for the Veteran's psychiatric disorder in a November 2010 appellate decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) that part of the November 2010 Board decision that denied a rating increase above 50 percent for PTSD.  In June 2011, the Court granted a joint motion by the Secretary of VA and the appellant to vacate that part of the November 2010 Board decision that denied a rating increase above 50 percent for PTSD.  The case was remanded to the Board for further appellate consideration of the issue of entitlement to an increased evaluation above 50 percent for PTSD with anxiety disorder NOS.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT


The Veteran's PTSD with anxiety disorder NOS is currently manifested by impaired sleep, intrusive thoughts and memory flashbacks relating to in-service combat experiences, exaggerated startle response, panic attacks occurring more than once per week, difficulty in understanding complex commands, impairment of short-term memory, which produces occupational and social impairment due to suicidal ideation; panic episodes and depression affecting his ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships that result in deficiencies in most areas, and occupational and social impairment which is not total.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD with anxiety disorder NOS, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for an increased rating for PTSD with anxiety disorder NOS, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claim of entitlement to an increased rating for PTSD, generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed on February 12, 2009.  A VCAA notice letter was dispatched to the Veteran in March 2009, prior to the May 2009 rating decision now on appeal, with a subsequent notice letter dispatched during the course of the appeal in July 2009.  These letters address the increased rating issue on appeal and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there were any defects in the timing of the notice, these defects were cured by the RO's readjudication of the increased rating claim for PTSD with anxiety disorder NOS in the subsequent statement of the case dated in November 2009.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from February 12, 2009, when the Veteran filed his claim for an increased rating for PSTD, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from February 12, 2008 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that private clinical records that pertain to the Veteran's psychiatric counseling and treatment for the period spanning February 2008 to the present have been obtained and associated with the claims file.  In any case, the Veteran has not indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  The Veteran was also afforded a VA psychiatric examination specifically addressing the severity of his service-connected PTSD with anxiety disorder NOS in April 2009.  The Board has reviewed the examination report and notes that the Veteran's claims file was reviewed by the clinical psychologist who performed this examination.  Furthermore, the examiner provided adequate discussion of his clinical observations and a rationale to support his findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Thus, the April 2009 VA psychiatric examination is deemed to be adequate for rating purposes for the claim at issue regarding entitlement to an increased rating for PTSD with anxiety disorder NOS.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the time since the November 2010 adjudication of this claim by the Board, no additional clinical, lay, or testimonial evidence pertinent to the Veteran's psychiatric disability has been added to the record.  In correspondence dated October 2011, the Veteran was offered the opportunity to submit additional evidence in support of his claim, or otherwise inform VA of the existence of outstanding relevant evidence that he wished VA to obtain on his behalf.  In response, the Veteran submitted a signed statement, dated in November 2011, affirming that he did not have any further evidence to submit in support of his claim and requesting that the Board immediately proceed with the adjudication of his appeal following review of the claims file by his designated representative.  (The Veteran's representative has reviewed his claims file and submitted a written brief in December 2011.)

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for an increased rating for PTSD with anxiety disorder NOS decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2011).  The Veteran's PTSD is currently evaluated as 50 percent disabling.

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.

As relevant, the private psychiatric counseling records pertaining to the period from February 2008 to the present, the report of the April 2009 VA psychiatric examination, and the oral testimony of the Veteran at his April 2010 hearing before the Board show that his PTSD with anxiety disorder NOS is manifested by occupational and social impairment with reduced reliability and productivity due to impaired sleep, intrusive thoughts and memory flashbacks relating to in-service combat experiences, exaggerated startle response, panic attacks occurring more than once per week (see private psychiatric counseling report dated August 2009 from Turning Point Center for Psychological and Family Growth, LLC), difficulty in understanding complex commands, impairment of short-term memory, impaired judgment, and disturbances of motivation and mood, with difficulty in establishing and maintaining effective work and social relationships that result in general but not total social isolation.  The evidence shows that the Veteran has been married and divorced three times, but now lives by himself with his pet dog and has not had a significant personal relationship in over 20 years.  He has few friends apart from fellow veterans whom he meets with at the local American Legion or VFW post several times per week.  He indicated that he was estranged from his children.  He was not employed and did not personally believe that he could hold a job given the state of his psychiatric disability.  That said, on VA examination in April 2009, the reviewing psychologist stated that although the Veteran's psychiatric "symptoms would likely cause reduced occupational reliability and productivity if he were currently employed," the examiner did not indicate that the Veteran was completely incapable of employment by his psychiatric disorder as the examiner objectively opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  The examiner further opined that the Veteran's PTSD signs and symptoms did not result in deficiencies in his mood or his capacity for judgment, thinking, family relations, or work.  The Veteran's prognosis was deemed to be guarded, however.  

The Veteran is clinically demonstrated to be competent to handle his financial affairs and able to feed and dress himself and perform the basic daily activities of living, including maintaining his home and personal hygiene, and operating a motor vehicle, although he admitted that because he did not live with anyone he sometimes did not bathe regularly.  However, on all examinations and counseling sessions he appeared appropriately groomed and attired and was cooperative with his counselors and examiners, alert and oriented on all spheres, and did not display any psychotic thought process or inappropriate affect.   His Global Assessment of Functioning (GAF) scores ranged as low as 40, indicating social and occupational impairment due to serious psychiatric symptoms.  The Veteran admitted to occasional homicidal or suicidal thoughts, but the clinical examinations did not indicate that this was a regular state of mind for him and did not indicate him to be a serious threat to his individual safety or the safety of others.  He admitted to drinking regularly, including by himself, and of having mood swings and emotional lability and difficulty adapting to stressful circumstances.  

The Board has considered the aforementioned evidence and concludes that the constellation of psychiatric symptomatology associated with the Veteran's PTSD with anxiety disorder NOS more closely approximates the criteria for a 70 percent evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  The clinical evidence indicates that the Veteran experiences panic attacks more than once per week, episodic anxiety, memory flashbacks, and disturbed sleep, but he is otherwise alert and oriented on all spheres, displays a stable affect, and is not totally isolated from the community or totally unable to effectively function in a social situation despite his preference to live by himself and keep his social life limited to only meeting with fellow veterans at a VFW or American Legion post.  The clinical evidence does not demonstrate a propensity on his part towards being a danger to himself or others, although the Board must nevertheless recognize that the Veteran does present a possible danger to himself or others to the extent that he has, by his own admission, experienced occasional suicidal and homicidal thoughts.  He is otherwise able to communicate effectively with others.  While the Board finds that the Veteran has met the criteria for a 70 percent evaluation for his service-connected psychiatric disorder, the clinical evidence does not otherwise demonstrate that the Veteran's PTSD with anxiety disorder NOS is manifested by symptomatology that more closely approximates the criteria for a 100 percent evaluation under Diagnostic Code 9411.  The clinical evidence does not demonstrate that the Veteran has total occupational and social impairment due to PTSD with anxiety disorder NOS, as the April 2009 psychiatric examiner expressly found no such level of disability due solely to psychiatric signs or symptoms.  The objective medical evidence also does not demonstrate that the Veteran's service-connected psychiatric disability is manifested by gross impairment in his thought processes or communication ability; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of hurting himself or others; disorientation to time or place; or memory loss for the names of his close relatives, his own occupation, or his own name.  While he does admit to experiencing intermittent lapses in his regular bathing habits, he has indicated that this is more the result of relaxed personal standards associated with his solitary lifestyle, without the presence of a cohabitating person to induce him to bathe, rather than to an actual manifestation of an impaired psyche causing him to neglect his personal hygiene. 

Therefore, in view of the foregoing discussion, the Board finds that the overall disability picture presented by the objective clinical evidence demonstrates that the psychiatric symptomatology attributable to the Veteran's PTSD with anxiety disorder NOS more nearly approximates the criteria for a 70 percent rating, but not for a 100 percent rating.  Resolving any doubt in the Veteran's favor, the appeal for a rating above 50 percent for the service-connected psychiatric disorder at issue is thusly granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected PTSD with anxiety disorder NOS, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The clinical evidence establishes that the Veteran's service-connected psychiatric disability, by itself, does not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychologist who examined the Veteran in April 2009 indicated that the Veteran's psychiatric disability would produce reduced, but not total loss of, occupational reliability and productivity if he were employed.  The evidence also indicates that the Veteran does not require frequent hospitalization for his PTSD.  The Veteran is also demonstrably able to attend to his daily activities of living and operate a motor vehicle.  As such, the current state of his impairment due to PTSD with anxiety disorder NOS is adequately contemplated in the criteria for the 70 percent schedular evaluation awarded by action of this appellate decision.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An increased evaluation to 70 percent for PTSD with anxiety disorder NOS is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


